148 Ga. App. 59 (1978)
251 S.E.2d 86
CURRY
v.
THE STATE.
56646.
Court of Appeals of Georgia.
Submitted October 16, 1978.
Decided November 7, 1978.
Porter Curry, pro se.
Andrew J. Ryan, III, District Attorney, Joseph D. Newman, Assistant District Attorney, for appellee.
QUILLIAN, Presiding Judge.
This is a pro se appeal from the denial of a motion to permit an out-of-time appeal by the defendant. This case was transferred to this court by the Supreme Court.
The defendant made a motion in the trial court for an "out-of-time" appeal on the basis that he did not know, nor was he advised of his constitutional right to appeal his conviction. His motion was denied by the trial court, who found that "the Defendant was advised of his right to an appeal."
There is no transcript of the hearing included in the appeal. There is a presumption, in the absence of a showing to the contrary, that a public official, including a trial judge, performed faithfully and lawfully the duties devolving upon him by law. Watts v. State, 141 Ga. App. 127, 133 (232 SE2d 590). And, an appeal with enumerations of error dependent upon consideration of evidence heard by the trial court, will  absent a transcript, be affirmed. State v. Bradshaw, 145 Ga. App. 278, 279 (243 SE2d 547).
Judgment affirmed. Webb and McMurray, JJ., concur.